DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 7-16, in the reply filed on September 19, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yapp et al. (US 2012/0215222 A1).
	Regarding claim 7, Yapp discloses a method comprising:
providing an intramedullary device (100; Fig. 1; para. 0033) including a housing (120; Figs. 1, 4A; para. 0033) and a rod (110; Figs. 1, 4A) configured to be moved relative to the housing (rod 110 is slidingly received within housing 120 to permit axial movement between the two portions; Figs. 1, 4A; para. 0033);
coupling the rod to a tibia bone of a patient (rod 110 is coupled to tibia bone 700 via a fastener 750, shown in Fig. 17, the fastener received in hole 130 formed on the rod, shown in Fig. 1; para. 0036, 0054-0056);	
coupling the housing to a calcaneus bone of a patient (housing 120 is coupled to calcaneus bone 701 via fasteners installed through the calcaneus bone and through holes 140 in the housing 120; Figs. 1, 17; para. 0036, 0054-0056); and
retracting the rod relative to the housing, thereby causing compression about an ankle of the patient to cause ankle fusion (turnstile handle 530 of compression assembly 500 is turned to retract rod 110 into housing 120, compressing the ankle joint 720, due to above-described coupling, to cause fusion of the ankle; Fig. 17; para. 0056-0057).
	Regarding claim 15, Yapp discloses the method of claim 7, wherein the rod is configured to distract and retract relative to the housing (intramedullary device 100 including the ratchet mechanism shown in Fig. 4A disposed between the rod 110 and housing 120, the shape of ratchet surface 430 on an interior of the housing 120 permits motion of the rod 110 in the direction of arrow 440 upon application of a force above a first magnitude, and permits motion of the rod 110 opposite the direction of arrow 440 upon application of a force above a second magnitude, such that rod 110 can distract and retract relative to the housing 120; see para. 0042).
	
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yapp (US 2012/0215222 A1) in view of Vogt (see attached NPL: “Tibial lengthening using a retrograde magnetically driven intramedullary lengthening device in 10 patients with preexisting ankle and hindfoot fusion”).
Regarding claim 8, Yapp discloses the method of claim 7.
Yang does not disclose further comprising: after ankle fusion is achieved, distracting the rod relative to the housing to correct a limb length discrepancy of the patient.
Vogt is considered analogous to the claimed invention because it discloses a similar method, where an intramedullary device is placed into a patient’s lower leg and ankle for causing ankle fusion (an intramedullary lengthening nail, ILN, is placed within a patient’s leg and ankle bones for establishing ankle and hindfoot fusion in tibia and ankle bones in the case of Patient No. 6, as indicated in Table 1 and page 762, first paragraph; also see page 763, first paragraph, with regard to the type of ILN used in all patients).  Examiner also notes that the intramedullary device used in Vogt’s method appears to comprise a housing and a rod movable relative to the housing (see page 763, first paragraph; where the ILN used in all patients is a second generation PRECICE (P2) limb-lengthening device/system by NuVasive, shown in Figs. 3 and 4 having at least a rod and a housing, considered capable for achieving distraction or retraction). 
Vogt also discloses the method further comprising the step of, after ankle fusion is achieved, distracting the rod relative to the housing to correct a limb length discrepancy on the patient (in Patient No. 6, after ankle fusion is achieved with the inserted ILN, as indicated in Tables 1 and 2, distraction is commenced with the ILN, e.g., by distracting the rod relative to the housing, to correct a limb length discrepancy of the patient; page 762, first paragraph, and page 763, first paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yapp’s method to include, after retracting the rod to cause ankle fusion, distracting the rod relative to the housing to correct a limb length discrepancy, as taught by Vogt, because where a limb length discrepancy exists (e.g., either congenitally or as a result of injury, deformity, fracture healing, etc. that may have necessitated ankle fusion), Vogt’s method provides a reliable approach for correcting said discrepancy (see Vogt, page 761, fourth paragraph, “Interpretation”) that is suitable for carrying out with Yapp’s intramedullary device after ankle fusion, thereby eliminating the need to remove and/or replace the intramedullary device used for fusion before correcting the limb length discrepancy. 
Regarding claim 9, Yapp and Vogt, in combination, disclose the method of claim 8, and Vogt teaches further comprising: creating an osteotomy within the tibia after ankle fusion is achieved and prior to distracting the rod (the step of distracting the rod relative to the housing to correct a limb length discrepancy after ankle fusion, in Patient No. 6 as described above with respect to claim 8, involves creating an osteotomy within the tibia, as evidenced by page 762, first paragraph, and page 763, Table 2, where creation of the osteotomy is considered to occur prior to distracting the rod). Alternatively, Vogt does not explicitly disclose wherein the osteotomy is created prior to distracting the rod. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the osteotomy within the tibia prior to distracting the rod, because it is known in the art that in order to distract tibia portions created by the osteotomy to correct the limb length discrepancy, the step of creating the osteotomy would be performed prior to distracting the rod relative to the housing of the intramedullary device. 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yapp (US 2012/0215222 A1) and Vogt  (see attached NPL: “Tibial lengthening using a retrograde magnetically driven intramedullary lengthening device in 10 patients with preexisting ankle and hindfoot fusion”) as applied to claim 8 above, and further in view of Cheng (US 2015/0313745 A1).
Regarding claim 10, Yapp and Vogt, in combination, disclose the method of claim 8.
However, neither Yapp nor Vogt explicitly disclose wherein distracting of the rod relative to the housing includes non-invasively distracting the rod relative to the housing using an external adjustment device.
Cheng is considered analogous to the claimed invention because it is directed towards a method using an intramedullary device (telescoping intramedullary implant 330; Fig. 27; para. 0100) having a housing (334; Fig. 27) and a rod (336; Fig. 27) movable relative to one another (see para. 0100). 
Cheng teaches wherein distracting of the rod (336; Fig. 27) relative to the housing (334; Fig. 27) includes non-invasively retracting the rod relative to the housing using an external adjustment device (an external adjustment device 700, shown in Fig. 1, or 502, shown in Fig. 14, applies a moving magnetic field to a permanent magnet 340 in the implant 330, causing rotation of lead screw 342 within a female thread 354 disposed in the rod 336 to move the housing 334 and rod 336 either together or apart, thereby non-invasively distracting/retracting the rod relative to the housing; Fig. 27; para. 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yapp’s intramedullary device such that the housing includes Cheng’s rotatable permanent magnet disposed in a cavity thereof, where a lead screw is rotationally coupled with the permanent magnet via a gear module, and the rod of Yapp includes a female thread cooperating with threads of the lead screw, as taught by Cheng, whereby rotation of the permanent magnet via an external adjustment device causes the lead screw to rotate within the female thread of the rod to move the housing and the rod either together or apart, so that the step of distracting the rod relative to the housing (e.g., as discussed above with regard to claim 8 in the combined disclosures of Yapp and Vogt) can be achieved non-invasively using Cheng’s external adjustment device (e.g., to apply a moving magnetic field to rotate the permanent magnet of the intramedullary device in the appropriate direction to move the housing and rod away from one another), because where Cheng recognizes this as a suitable alternative for effecting movement of a rod relative to a housing of an intramedullary device, the use of an external adjustment device could provide for improved control and finer adjustment of forces applied between bone portions as needed. Further, it is understood that non-invasive procedures using an external adjustment device can help to eliminate pin-site infections, pain and scarring and allow for faster rehabilitation for the patient.

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yapp (US 2012/0215222 A1) in view of Cheng (US 2015/0313745 A1).
Regarding claim 11, Yapp discloses the method of claim 7, teaching retracting of the rod relative to the housing (turnstile handle 530 of compression assembly 500 is turned to retract rod 110 into housing 120; Fig. 17; para. 0056-0057).
Yapp fails to teach wherein the retracting of the rod relative to the housing includes non-invasively retracting the rod relative to the housing using an external adjustment device.
Cheng is considered analogous to the claimed invention because it is directed towards a method using an intramedullary device (telescoping intramedullary implant 330; Fig. 27; para. 0100) having a housing (334; Fig. 27) and a rod (336; Fig. 27) movable relative to one another (see para. 0100). 
Cheng teaches wherein retracting of the rod (336; Fig. 27) relative to the housing (334; Fig. 27) includes non-invasively retracting the rod relative to the housing using an external adjustment device (an external adjustment device 700, shown in Fig. 1, or 502, shown in Fig. 14, applies a moving magnetic field to a permanent magnet 340 in the implant 330, causing rotation of lead screw 342 within a female thread 354 disposed in the rod 336 to move the housing 334 and rod 336 either together or apart, thereby non-invasively retracting/distracting the rod relative to the housing; Fig. 27; para. 0100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yapp’s intramedullary device such that the housing includes Cheng’s rotatable permanent magnet disposed in a cavity thereof, where a lead screw is rotationally coupled with the permanent magnet via a gear module, and the rod of Yapp includes a female thread cooperating with threads of the lead screw, as taught by Cheng, whereby rotation of the permanent magnet via an external adjustment device causes the lead screw to rotate within the female thread of the rod to move the housing and the rod either together or apart, so that the step of retracting the rod relative to the housing can be achieved using Cheng’s external adjustment device (e.g., to apply a moving magnetic field to rotate the permanent magnet of the intramedullary device in a direction appropriate to move the housing and rod towards each other), because Cheng recognizes this as a suitable alternative for effecting movement of a rod relative to a housing of an intramedullary device, and retracting the rod using an external adjustment device could provide for improved control and finer adjustment of compression applied between bone portions as needed. Further, it is understood that non-invasive procedures using an external adjustment device can help to eliminate pin-site infections, pain and scarring and allow for faster rehabilitation for the patient.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yapp (US 2012/0215222 A1) in view of Manderson (US 2010/0114315 A1).
Regarding claim 12, Yapp discloses the method of claim 7.
Yapp does not disclose wherein a distal end of the housing includes an external thread.
Manderson is considered analogous to the claimed invention because it is directed towards an intramedullary ankle fusion device (10; Figs. 3-4; para. 0040), and coupling the device to tibia and calcaneal bones of a patient (via tibial portion 16 and calcaneus portion 18 of the device 10, respectively; Fig. 8; para. 0040) to cause compression about the ankle (see Fig. 8; para. 0044). 
Manderson discloses wherein a distal end of the intramedullary device includes an external thread (screw thread 44 at distal end 12; Fig. 4; para. 0044). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yapp’s intramedullary device so that the housing, coupled to the calcaneus bone of a patient, comprises an external thread disposed at a distal end thereof, as taught by Manderson, because Manderson teaches that including an external thread on a portion of the device to be received in and coupled to the calcaneus bone (e.g., the housing of Yapp’s device) may initially help to move the intramedullary device through the bone, to apply compressive force on the bones of the tibia and talus, and ultimately to anchor the device in the respective bone portion (see Manderson, para. 0043).

13. 	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yapp (US 2012/0215222 A1) and Manderson (US 2010/0114315 A1) as applied to claim 12 above, further in view of Janna (US 2006/0200141 A1).
Regarding claim 13, Yapp and Manderson, in combination, disclose the method of claim 12. 
Yapp teaches wherein the housing (120; Fig. 1) includes a first portion without fixation apertures (see portion without apertures 140; Fig. 1; para. 0033) and a second portion that includes fixation apertures (see portion including apertures 140; Fig. 1).
However, neither Yapp nor Manderson disclose wherein the housing includes a first portion having a first diameter and a second portion having a second diameter larger than the first diameter. 
Janna is considered analogous to the claimed invention because it is directed towards an intramedullary device (112; Figs. 3-4; para. 0027) with a lower section received in and coupled to a calcaneus bone (12; Fig. 3A; para. 0023).
Janna discloses wherein the intramedullary device (112; Fig. 4) includes a first portion having a first diameter and a second portion having a second diameter larger than the first diameter (see Examiner’s Annotated Fig. 4 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second portion of Yapp’s housing, described above, to have a diameter larger than a diameter of the first portion, as taught by Janna, because Janna recognizes that a greater outer diameter on a portion including fixation apertures (i.e., Yapp’s second portion of the housing) provides favorable properties including any or all of:  increased resistance to bending, rigidity, strength, stability, durability and enhanced reception and/or retention of fasteners received in the fixation apertures (see Janna, para. 0030). 

    PNG
    media_image1.png
    520
    387
    media_image1.png
    Greyscale

Examiner’s Annotated Fig. 4 of Janna
Regarding claim 14, the combination of Yapp, Manderson, and Janna discloses the method of claim 13, wherein the external thread is positioned about the second portion of the housing (where Yapp’s housing 120, shown in Fig. 1 of Yapp, has been modified to include both Manderson’s external thread 44 at a distal end thereof, as described above with respect to claim 12, and to include Janna’s second portion defined at the distal end of the housing having a larger diameter than a first portion, as described above with respect to claim 13, it is understood that the external thread is therefore positioned about the second/distal portion of the housing).

14.	Regarding claim 16, Yapp discloses the method of claim 7, wherein the housing includes a first fixation aperture and a second fixation aperture extending normal to the first fixation aperture (see Examiner’s Annotated Fig. 1 below).  Alternatively, Examiner notes that Yapp does not explicitly disclose the second fixation aperture extending normal to the first fixation aperture. However, as inferred by the drawings (see Yapp’s Fig. 1 and Fig. 3), it appears that the first and second fixation apertures extend normal to each other, which is considered a known configuration for such apertures. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yapp’s housing to have the second fixation aperture extending normal to the first fixation aperture because Yapp’s fixation apertures already appear to have this configuration. 

    PNG
    media_image2.png
    429
    714
    media_image2.png
    Greyscale

Examiner’s Annotated Fig. 1 of Yapp

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Eksler (US 7,753,915 B1) teaches obtaining an intramedullary device and coupling it to tibia and calcaneus bones for retraction or distraction therebetween. Duggal (US 2011/0166609 A1), Brigido (US 2011/0054473 A1), and Gall (US 2013/0310835 A1) each disclose using an intramedullary device for ankle fusion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA VICTORIA LITTLE whose telephone number is (571)272-6630. The examiner can normally be reached M-F 9a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA V. LITTLE/Examiner, Art Unit 3773                                                                                                                                                                                                        

/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773